Name: Commission Regulation (EEC) No 3946/86, of 22 December 1986, concerning the stopping of fishing for haddock by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 86 No L 365/37Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3946/86 of 22 December 1986 concerning the stopping of fishing for haddock by vessels flying the flag of the Netherlands 19 December 1986 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of haddock in the waters of ICES divisions II a (EC-zone), IV, by vessels flying the flag of the Nether ­ lands or registered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1986 . Fishing for haddock in the waters of ICES divisions II a (EC-zone), IV, by vessels flying the flag of the Nether ­ lands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3721 /85 of 20 December 1985, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1986 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3221 /86 (4), provides for haddock quotas for 1986 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of haddock in the waters of ICES divisions Ha (EC-zone), IV, by vessels flying the flag of the Netherlands or registered in the Netherlands have reached the quota allocated for 1986 ; whereas the Netherlands has prohibited fishing for this stock as from Article 2 This Regulation shall enter into force the day of its publi ­ cation in the Official Journal of the European Commu ­ nities. It shall apply with effect from 19 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission ( ¢) OJ No L 220, 29 . 7. 1982, p. 1 . 0 OJ No L 361 , 31 . 12. 1985, p. 42. (3) OJ No L 361 , 31 . 12. 1985, p. 5 .H OJ No L 300, 24. 10 . 1986, p. 2.